Title: To James Madison from Benjamin Wailes, 5 January 1815
From: Wailes, Benjamin
To: Madison, James


        
          Sir,
          Salisbury Maryland 5th Jany. 1815
        
        I have taken the Liberty (though an unknown private Citizen now nearely sixty years of age who bore his part in, and now bares in mind our Revolutionery troubles in Seventy Six[)] to address this to you with a fi[r]m and manly confidence makeing known that there are Certin Caractors in this place who are constantly trading with our Enemy now at Tangers, they openly go Down and have purchased Several Vessels from them which is now in our river, whether aney Merchandize as yet have not come to my knowledge but the presumtion is much against thim such Conduct in our American Revolution by aney Citzen then would Subjected the Villians to Instantly being hung to the first tree or wellswe[e]p they were met at, without a Judge or Jurey but our Civil, and I am Sorrey to say Military in this quarter of the World Lacks pluck in a Certain Janusqua over comes thim which I cant Account for, to you I appeal for Instructions and

I will warrent to Convict the Villians for their Conduct if in my Power. I am Respect your fellow Citzen
        
          Benjamin Wailes
        
      